SCHNACKE, District Judge
(dissenting):
I dissent. Judge Peirson Hall has had almost unique experience in the handling of airline crash cases involving multiple deaths. He has found, as the record below indicates, that the disposition of such cases is likely to be much complicated, long delayed, and far more costly if the disposition of actions pending before him must await the last of such cases which may reasonably be expected to come before him, either from his district or, as is often the case, from assignment by the Multidistrict Panel [28 U.S.C. § 1407]. It is implicit that he has found that discovery, use and deposing of experts, appraisal of total amount of damage, settlement, and other matters of concern to the Court may be handled faster and better if all potential parties be assembled at the earliest possible time.
In order to insure the expeditious handling of the cases before him, Judge Hall has required that the Court be advised of the names and next of kin of all victims of the disasters, with the intention of notifying each potential plaintiff that these actions are pending.
The majority, in my view, reaches the wrong result because it contemplates the wrong question. The question is not whether some rule permits the action proposed, but whether any rule, statute, or logical concept forbids it.
No court rule is necessary to vest in courts the power to manage their own affairs so as to achieve the orderly and expeditious disposition of cases. [Link v. Wabash Railroad Co., 370 U.S. 626, 630-31, 82 S.Ct. 1386, 8 L.Ed.2d 734 (1962)].
If authority of any such rule were required, Rule 42(a) and Rule 1 supply it. Rule 42(a) recognizes the power of the court to make such orders as may tend to avoid unnecessary costs or delay when, as will predictably occur here, actions involving a common question of law or fact are pending before the court.
The rejection of Rule 42(a) by the majority is, indeed, “overly technical”, as the majority seems to recognize, particularly in the light of the mandate of Rule 1 that we must construe the rules “to secure the just, speedy, and inexpensive determination of every action.”
The insistence of the majority that some rule must be found to support the Judge’s action seems to be based on the misconception that the intended notice to potential plaintiffs is process of some sort. Clearly, it is not. The notice brings in no new parties, imposes no burdens and affords no rights. The recipients of the notice are completely free to disregard it. The notice is in no way like a summons, or a subpoena, or a Rule 23 class notice, or a Rule 20 or 21 joinder order. It is advisory only, and Judge Hall has found, on ample experience, that the advisory notice will expedite the disposition of the cases already pending before him.
The majority cites neither rule nor authority forbidding Judge Hall’s action, nor does it suggest any reason why it is undesirable, or how it invades the rights of any party.
It may be conceded that the potential plaintiffs have no right to be notified, but they are certainly not injured if they are. The actual plaintiffs agree that the notice is desirable. Defendants object to it, but fail to show how any right of theirs is prejudiced. True, they may be precluded from settling cases with potential plaintiffs who are insufficiently advised of their rights, or unaware of a convenient forum in which their rights may be expeditiously adjudicated, but I can’t believe the court should extend itself to preserve that opportunity.
Judge Hall has, in my view, devised an eminently practical method of handling the cases before him. I see nothing in the law or in reason to forbid it. No right of any party is invaded. Judge Hall should be applauded for his initiative and innovation. The petitions for mandamus or prohibition should be denied.